Case 20-01059-JDW       Doc 1       Filed 10/05/20 Entered 10/05/20 13:40:53        Desc Main
                                    Document     Page 1 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI


   IN RE: MARGARET B. HALL                                                     NO. 20-12866-JDW

   COMMUNITY BANK OF MISSISSIPPI                                                      PLAINTIFF


   VS.                                                      ADVERSARY NO. _______________


   LOANCARE, LLC, MARGARET B. HALL
   AND WILLIAM L. FAVA, TRUSTEE                                                  DEFENDANTS


         COMPLAINT FOR DECLARATORY JUDGMENT, TO DETERMINE EXTENT,
            VALIDITY AND PRIORITY OF LIENS AND FOR OTHER RELIEF
           1.    The parties are:
                 (a)     Community Bank of Mississippi (“Bank”);
                 (b)     Loancare, LLC (“Loancare”), a company which may be served with
   process pursuant to Bankruptcy Rule 7004 (b)(3) by mailing a copy of the summons and
   complaint to its registered agent for process, CT Corporation System of Mississippi, 645
   Lakeland East Drive, Suite 101, Flowood, Mississippi;
                 (c)     Margaret B. Hall (“Debtor”), the Debtor in this bankruptcy proceeding
   who may be served with process pursuant to Bankruptcy Rule 7004 (b)(9) and (g) by mailing a
   copy of the summons and complaint to her at 109 Glen Eagle Road, Oxford, Mississippi 38655,
   which is the address shown on the petition and by mailing a copy of the summons and complaint
   to her attorney Karen B. Schneller, PO Box 417, Holly Springs, Mississippi 38635; and
                 (d)     William L. Fava, the Chapter 7 Trustee, who may be served with process
   pursuant to Bankruptcy Rule 7004 (b)(1) by mailing a copy of the summons and complaint to
   him at PO Box 783, Southaven, Mississippi 38671.




                                               1
Case 20-01059-JDW           Doc 1   Filed 10/05/20 Entered 10/05/20 13:40:53          Desc Main
                                    Document     Page 2 of 3




          2.      This Court has jurisdiction pursuant to 28 U.S.C. § 1334 and § 157. This
   adversary proceeding relates to the bankruptcy proceeding of Margaret B. Hall, Bankruptcy No.
   20-12866-JDW, pending in the U. S. Bankruptcy Court for the Northern District of Mississippi.
   This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A) and (K).
          3.      The Debtor is indebted to the Bank under Promissory Note no. ***6332, a copy
   of which is attached as Exhibit “A”. As of October 5, 2020, the balance due was $312,202.64
   plus interest accruing thereafter, attorney fees and expenses. The Note has matured and is in
   default.
          4.      As collateral for the indebtedness due, the Debtor pledged to the Bank certain real
   property and improvements located at 109 Glen Eagle Road, Oxford, Mississippi (the
   “Property”). According to the Debtor’s schedules, the value of the Property is $408,360.00.
          5.      The Bank’s Deed of Trust on the Property was recorded on July 31, 2009 as
   Instrument no. 200906584 in the land records of Lafayette County, Mississippi, a copy of which
   is attached as Exhibit "B". The Deed of Trust was modified pursuant to a Modification of Deed
   of Trust recorded on September 3, 2019 as Instrument no. 201907187, in the land records of
   Lafayette County, Mississippi, a copy of which is attached as Exhibit "C".
          6.      Loancare is the holder, owner and servicer of a Deed of Trust on the Property
   recorded on August 21, 2009 as Instrument no. 200907236 in the land records of Lafayette

   County, Mississippi, a copy of which is attached as Exhibit "D". According to the Debtor’s
   schedules, the balance due to Loancare is $323,092.97.
          7.      The Bank’s Deed of Trust on the Property is prior in time to Loancare’s Deed of
   Trust on the Property.
          8.      Pursuant to Miss. Code Ann. §89-5-1, “the priority of time of filing shall
   determine the priority of all conveyances of the same land as between the several holders of such
   conveyance.”




                                               2
Case 20-01059-JDW         Doc 1      Filed 10/05/20 Entered 10/05/20 13:40:53         Desc Main
                                     Document     Page 3 of 3




           9.      The Bank’s Deed of Trust on the Property is prior and superior to Loancare’s
   Deed of Trust on the Property. The Bank’s lien on the Property is superior to Loancare’s lien on
   the Property.
           WHEREFORE, PREMISES CONSIDERED, Community Bank of Mississippi requests
   that this Court grant it the following relief:
           1.      A Judgment declaring that the Bank’s Deed of Trust on the Property is prior and
   superior to Loancare’s Deed of Trust on the Property;
           2.      A Judgment declaring that the Bank’s lien on the Property is superior to
   Loancare’s lien on the Property;
           3.      A Judgment terminating the automatic stay of 11 U.S.C. § 362 to allow the Bank
   to proceed with its state law remedies against the Property; and
           4.      General relief.
                   DATED: October 5, 2020.

                                                    COMMUNITY BANK OF MISSISSIPPI


                                                    By: /s/ Jeff Rawlings
                                                            Its Attorney
   Jeff Rawlings
   Rawlings & MacInnis, P.A.
   P.O. Box 1789
   Madison, MS 39130-1789
   601-898-1180
   jeff@rawlingsmacinnis.net
   MSB # 4642




                                                    3
